Citation Nr: 1753752	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for Chiari malformation. 

3.  Entitlement to service connection for a mandible disorder, to include temporomandibular joint dysfunction (TMJ) and chin and lip paresthesia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Amber N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

The Board notes that one of the Veteran's claims was originally characterized as entitlement to service connection for TMJ.  However, the medical evidence includes an indication of chin and lip paresthesia.  In Clemons v. Shinseki, 23 Vet.  App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In light of these holdings and the medical evidence in this case, the Board has recharacterized the issue to consider any current mandible disorder.

The issues of entitlement to service connection for Chiari malformation and a mandible disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested to a compensable degree within one year of active service.  


CONCLUSION OF LAW

Tinnitus is presumed to have been incurred in active service. 38 U.S.C. §1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

In considering the evidence of record under the applicable laws and regulations, the Board finds that that the Veteran is entitled to service connection for tinnitus.

The Veteran has asserted that she developed tinnitus as a result of in-service noise exposure.  She has testified that she was exposed to loud engine noises on ships while walking through passages between the maintenance and operation departments.  She has also stated that she experienced ringing in the ears during service, but did not report to sick call because she thought it was normal to hear that sound.  She has also testified that the ringing continued after service. 

The Veteran's service treatment records do document noise exposure.  In this regard, a March 2001 hearing conservation record indicated that she was routinely exposed to noise, and in November 2009, exposure to high level environmental noise was noted.  There was no previous history of tinnitus.  An April 2010 hearing conservation data record also noted noise exposure.   

The Veteran later filed a claim for service connection for tinnitus in July 2010. 

The post-service treatment records include a September 2010 audiology consultation report.  At that time, she reported having nine years of military noise exposure in the Navy when running equipment.  The Veteran was found to have normal hearing, and she denied having tinnitus.  

The Veteran was later provided a VA examination in November 2010.  She described her current tinnitus, reporting that there was a high pitched ringing in both ears.  She indicated that she had experienced such symptoms off and on for five years.  The Veteran was assessed as having intermittent tinnitus.  

In December 2013, the RO obtained a VA medical opinion.  The audiologist concluded that it was less likely than not that tinnitus was a symptom associated with hearing loss.  The audiologist explained that the Veteran's service treatment records were silent as to complaints of tinnitus.  It was also noted that the Veteran denied having tinnitus in September 2010.

Based on the foregoing, the Board finds that service connection is warranted for tinnitus.  Although a VA examiner rendered a negative nexus opinion, the Veteran was diagnosed as having tinnitus to a compensable degree within one year of her separation from service.  Specifically, she served on active duty from February 2001 to June 2010, and she was diagnosed with tinnitus during the November 2010 VA examination.  Thus, tinnitus is presumed to have been incurred during her active service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

ORDER

Service connection for tinnitus is granted. 


REMAND

Chiari I Malformation 

The Veteran's service treatment records document ongoing treatment for neck pain and discomfort following multiple car accidents and whiplash injuries.  A January 2009 service treatment record indicated that the Veteran's neck pain symptoms started in February 2008 while she was running for command physical training.  It was noted that she was seen by numerous providers and specialists with no definite reason for her severe pain.  MRI studies completed during service diagnosed bulging disc at C4-C5; however, there was no mention of Chiari I Malformation. 

In October 2010, the Veteran was afforded a VA examination to address the etiology of her service-connected cervical strain and degenerative arthritis of the cervical spine.  A magnetic resonance imaging (MRI) was suspicious for Chiari I variant.  Subsequent MRIs confirmed Chiari I malformation. 

In December 2013, the Veteran submitted an article regarding Chiari malformation.  The article indicated that the disorder developed while the skull and brain grew.  As a result, signs and symptoms of Chiari Malformation type I usually appeared in late childhood or adulthood.  

The Veteran has asserted that her Chiari I malformation is attributable to a running exercise during service.  At the November 2016 hearing, she testified that the running exercise aggravated her Chiari malformation and that she has experienced symptoms since that time.  

While the October 2010 VA examiner addressed the Veteran's service-connected cervical strain and degenerative arthritis of the cervical spine, the examiner did not provide address the etiology of the Chiari I malformation.  Therefore, the Board finds that a VA examination and medical opinion are needed.


Mandible Disorder 

The Veteran's service treatment records indicate that she inquired about surgery for a mandible deficiency in November 2001.  In May 2002, the Veteran again showed interest in mandible reduction surgery due to mandibular deficiency.  Service treatment records dated in January 2004 also noted a history of right and left jaw muscle discomfort, previous orthodontic treatment, and mandible deficiency.  

The Veteran was afforded a VA examination in June 2011 at which time she reported having pain during mastication/opening, right-sided clicking, and pain with eating since 2001.  She also reported experiencing lip numbness since her 2004 chin implant surgery.  It was noted that the surgery was conducted at the Portsmouth Naval Hospital.  The examiner assessed the Veteran as having local muscle soreness likely due to clenching and paresthesia secondary to the chin graft.  The examiner also stated that there was no TMJ.  With respect to lip and chin paresthesia, the examiner found that the numbness was consistent with possible fifth cranial mandibular branch nerve damage that can occur during a chin graft.  Although radiographs showed placement of a chin graft, the medical documents relating to the chin graft were not included in the electronic claims file.  Therefore, the examiner was unable to resolve the issue without speculation.  

Based on the foregoing, the Board finds that a remand is needed to determine the etiology of any residuals of mandibular deficiency that have present since she filed her claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any outstanding clinical records pertaining to the Veteran's chin graft surgery in 2004 at Portsmouth Naval Hospital.


2.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for her mandible and Chiari malformation.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate the records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of her Chiari malformation.   Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and November 2016 hearing testimony.

The Veteran has asserted that her Chiari I malformation is attributable to a running exercise during service.  At the November 2016 hearing, she testified that the running exercise aggravated her Chiari malformation and that she has experienced symptoms since that time.  

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran's Chiari malformation is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a) If the Veteran's Chiari malformation is a congenital defect, the examiner should state whether there is evidence of a superimposed disease or injury during service.

(b) If the Veteran's Chiari malformation is a congenital disease, the examiner should state whether the disease preexisted the Veteran's military service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c) If the Veteran's Chiari malformation is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or running therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any mandible disorder that may be present.   Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and November 2016 hearing testimony.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current mandible disorder, to include any TMJ dysfunction and paresthesia.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, to include her in-service chin surgery.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


